El Juez Asociado Se. Wolp,
emitió la opinión del tribunal. .
La acusación en este caso le imputa al acusado el delito de haber expuesto voluntaria y lascivamente en el Hospital Municipal de San Juan sus partes pudendas, con ofensa del pudor de las enfermeras de dicho hospital. No hay duda alguna de que el acto se realizó deliberadamente. La defensa principal consiste, según la hemos entendido, en que las en-fermeras en cuestión estaban voluntariamente en el sitio de la ocurrencia y consiguientemente no se les causó ofensa alguna. El estatuto, artículo 283 del Código Penal, hace culpable de un delito menos grave a todo el que voluntaria y lascivamente “exposes his person or the private parts thereof in any public place or in aivy place where there are present other persons to be offended or annoyed thereby.”
En castellano se dice: “expusiere su persona o partes pudendas en cualquier sitio público o donde se hallaren pre-sentes otras personas, a quienes tal exposición pudiere ofen-der o molestar.”
La prueba tiende a demostrar que las enfermeras miraron hacia el sitio, imperfectamente velado por un biombo, en el que se hallaba el acusado, habiendo sido atraída la atención de una de ellas poí un ruido que oyó. Una vez demostrado que el acusado deliberadamente expuso sus partes a estas mujeres y en defecto de la más mínima prueba de la exis-tencia de algún torpe motivo de parte de ellas, la corte tenía -el derecho de llegar a la conclusión de que ellas pudieron haber sido, o efectivamente fueron, ofendidas.
En cuanto a si el sitio era o no un sitio público es de advertirse que el texto inglés del estatuto no sólo habla de *777un sitio público, sino que el delito puede cometerse en “cual-quier sitio.” Y era ésta la doctrina general de derecho a falta de especial estatuto. 8 R. C. L. 347.
Es de confirmarse la sentencia recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.